DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2022, 08/03/2022, 01/13/2022, 11/19/2021, and 08/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Status of the Claims
The response and amendment filed 04/08/2021 is acknowledged.
Claims 1-20 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 lacks a period at the end of the sentence.  Appropriate correction is required.
Claims 12 and 17 are objected to because of the following informalities:  Neurolgics should be Neurologics in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is a lack of antecedent basis for “the FIRMNESS TEST METHOD”, “the THERMAL STABILITY TEST METHOD”, and “the AQUEOUS PHASE EXPRESSION TEST METHOD” in claim 2 since claim 1 does not establish these tests. 
It is unclear which firmness test method(s) were intended to be included or excluded from the scope of the claimed invention.
It is unclear which thermal stability test method(s) were intended to be included or excluded from the scope of the claimed invention. 
It is unclear which aqueous phase expression test method(s) were intended to be included or excluded from the scope of the claimed invention. 
Clarification is required. 

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 includes the limitations of:
 “the FIRMNESS TEST METHOD”, “the THERMAL STABILITY TEST METHOD”, and “the AQUEOUS PHASE EXPRESSION TEST METHOD”. 
These limitations are indefinite since one skilled in the art can not reasonably determine the scope for which Applicant is claiming protection. The use of the article “the” suggests a specific test is required. However, the specifics of the test are not recited. 
It is unclear which firmness test method(s) were intended to be included or excluded from the scope of the claimed invention.
It is unclear which thermal stability test method(s) were intended to be included or excluded from the scope of the claimed invention. 
It is unclear which aqueous phase expression test method(s) were intended to be included or excluded from the scope of the claimed invention. 
Clarification is required. 

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cody, US 5916590.
 Cody teaches compositions comprising acetaminophen, water, and sodium stearate (Cody, e.g., example 2). Sodium stearate is a crystallizing agent according to the presently claimed invention. See, e.g., instant claim 8. Sodium stearate is present in the exemplified composition in an amount within the range recited in claim 9. Sodium stearate and/or sodium palmitate are gelling agents useful in amounts ranging from about 0.25 to about 5 percent (Cody, e.g., c3:l7-13).
Cody suggests the compositions are in the form of a gel, i.e., a solid. Cody’s composition has the same chain length (sodium stearate) required by the claimed invention which result in rheological solids according to the present application (0014). Firmness is related to concentration and chain length distribution of the crystallizing agent. Cody’s composition has a concentration of sodium stearate within the range recited by the claimed invention (instant claim 9) and a crystallizing agent having a chain length within the scope of claim 8 since stearate has 18 carbons. 
Since the composition of Cody include the same components as the claimed invention, the skilled artisan would reasonably expect the composition of Cody has the same properties recited in Applicant’s claims.
Cody anticipates the subject matter of instant claims 1-5, 7-9, and 11-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cody, US 5916590 in view of Trandai, US 5605681.
The teachings of Cody enumerated above apply here. Cody teaches a composition having all of the features of claim 1. 
Cody teaches compositions comprising acetaminophen, water, and sodium stearate (Cody, e.g., example 2). Sodium stearate is a crystallizing agent according to the presently claimed invention. See, e.g., instant claim 8. Sodium stearate is present in the exemplified composition in an amount within the range recited in claim 9. Sodium stearate and/or sodium palmitate are gelling agents useful in amounts ranging from about 0.25 to about 5 percent (Cody, e.g., c3:l7-13).  
Cody teaches compositions including a “crystallizing agent” according to the present application, i.e., sodium stearate or sodium palmitate (Cody “gelling agent”, e.g., c2:61-c3:6). These are gelling agents used to make gels for pharmaceutical and cosmetic products (Cody, e.g., c1:64-67).
Cody does not expressly teach a salt of fatty acids containing from about 13 to about 14 carbon atoms. 
However, sodium myristate which is a salt of the fatty acid myristate containing 14 carbon atoms was a known gelling agent as evident from the teachings of Trandai. See Trandai c4:50-54.
It would have been obvious before the effective filing date of the presently claimed invention to modify compositions known from Cody by substituting sodium myristate for sodium stearate with a reasonable expectation of success. This modification is the substitution of one known gelling agent for anther where each gelling agent was known and used for the same purpose. The results would have been predictable since Trandai suggests sodium stearate, sodium palmitate, and sodium myristate as effective for preparing gels like those of Cody. 
Accordingly, the subject matter of claims 1-9 and 11-20 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cody, US 5916590 in view of Yhas, US 4226889.
The teachings of Cody enumerated above apply here. Cody teaches a composition having all of the features of claim 1. 
Cody teaches compositions comprising acetaminophen, water, and sodium stearate (Cody, e.g., example 2). Sodium stearate is a crystallizing agent according to the presently claimed invention. See, e.g., instant claim 8. Sodium stearate is present in the exemplified composition in an amount within the range recited in claim 9. Sodium stearate and/or sodium palmitate are gelling agents useful in amounts ranging from about 0.25 to about 5 percent (Cody, e.g., c3:l7-13).  
Cody teaches compositions including a “crystallizing agent” according to the present application, i.e., sodium stearate or sodium palmitate (Cody “gelling agent”, e.g., c2:61-c3:6). These are gelling agents used to make gels for pharmaceutical and cosmetic products (Cody, e.g., c1:64-67).
Cody does not expressly teach water in an amount of greater than 90 wt% of the weight of the composition. 
Yhas teaches similar compositions consisting essentially of water, sodium stearate and one or more active ingredients (Yhas, e.g., c2:1-5), where the composition is a mixture of water and sodium stearate in proportions sufficient to form a self-supporting solid composition which does not readily deform (Yhas, e.g., c2:7-13). The proportion of sodium stearates is in the range of from about 1 to about 30 parts by weight per 100 parts water (Yhas, e.g., c2:13-16). Yhas exemplifies compositions having water in an amount greater than 90 wt% (Yhas, e.g., Example 13). The amount of water and crystalizing agent recited by the claimed invention are within the range suggested in Yhas. 
	It would have been obvious before the effective filing date of the presently claimed invention to modify the proportion of water in the gel compositions known from Cody as suggested by Yhas to arrive at a composition having the desired solid consistency with a reasonable expectation of success. Since Yhas teaches the proportions of water and sodium stearate gelling agent are effective to achieve a self-supporting solid desired by Cody, one skilled in the art would have found it obvious to optimize the amount of water in Cody’s composition within the ranges suggested in Yhas with a reasonable expectation of success. 
Accordingly, the subject matter of claims 1-5 and 7-20 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-29 of U.S. Application No./Patent No. 17225146 in view of Cody, US 5916590 in view of Yhas, US 4226889. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The reference application claims an oral care product comprising a rheological solid composition comprising a crystallizing agent, a suspension agent, an active agent, e.g., antimicrobial agent, healing agent, anti-inflammatory agent (claim 21), and an aqueous phase (claim 1). Sodium stearate, sodium myristate, and sodium palmitate are claimed metal salt fatty acid crystallizing agents (claims 8-12). The crystallizing agent is present in the same amount (claim 13). The properties appear to be the same with identical or overlapping ranges. 
The reference application does not expressly teach the aqueous phase in an amount of greater than 90 wt%. 
The teachings of Yhas enumerated above cures this deficiency. 
It would have been obvious before the effective filing date of the presently claimed invention to modify the proportion of water in the rheological solid compositions claimed by the reference application as suggested by Yhas to arrive at a composition having the desired solid consistency with a reasonable expectation of success. Since Yhas teaches the proportions of water and sodium stearate gelling agent are effective to achieve solid desired by reference application, one skilled in the art would have found it obvious to optimize the amount of water in the compositions of the reference application within the ranges suggested in Yhas with a reasonable expectation of success. 
The reference application does not expressly teach the active agent is acetaminophen. However, Cody teaches similar compositions useful for delivery of acetaminophen as enumerated above. 
It would have been obvious before the effective filing date of the presently claimed invention to modify a composition claimed by the reference application by selecting acetaminophen as the active agent with a reasonable expectation of success. The skilled artisan would view this modification as the substitution of one known active for another to achieve predictable results. Since Cody teaches the gel vehicle comprising the same crystallizing agents claimed by the reference application, the skilled artisan would have had a reasonable expectation of success. 
Accordingly, the subject matter of claims 1-20 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claim(s) 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Application No./Patent No. 17225151 in view of Cody, US 5916590 in view of Yhas, US 4226889. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The reference application claims an oral care product comprising a rheological solid composition comprising a crystallizing agent, a suspension agent, an active agent, e.g., antibacterial agent (claim 11), and an aqueous phase (claim 1). Sodium stearate, sodium myristate, and sodium palmitate are claimed metal salt fatty acid crystallizing agents (claims 4-9). The crystallizing agent is present in the same amount (claim 9). The properties appear to be the same with identical or overlapping ranges. 
The reference application does not expressly teach the aqueous phase in an amount of greater than 90 wt%. 
The teachings of Yhas enumerated above cures this deficiency. 
It would have been obvious before the effective filing date of the presently claimed invention to modify the proportion of water in the rheological solid compositions claimed by the reference application as suggested by Yhas to arrive at a composition having the desired solid consistency with a reasonable expectation of success. Since Yhas teaches the proportions of water and sodium stearate gelling agent are effective to achieve solid desired by reference application, one skilled in the art would have found it obvious to optimize the amount of water in the compositions of the reference application within the ranges suggested in Yhas with a reasonable expectation of success. 
The reference application does not expressly teach the active agent is acetaminophen. However, Cody teaches similar compositions useful for delivery of acetaminophen as enumerated above. 
It would have been obvious before the effective filing date of the presently claimed invention to modify a composition claimed by the reference application by selecting acetaminophen as the active agent with a reasonable expectation of success. The skilled artisan would view this modification as the substitution of one known active for another to achieve predictable results. Since Cody teaches the gel vehicle comprising the same crystallizing agents claimed by the reference application, the skilled artisan would have had a reasonable expectation of success. 
Accordingly, the subject matter of claims 1-20 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claim(s) 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3-4, 6, and 8-20 of U.S. Application No./Patent No. 17225153 in view of Cody, US 5916590 in view of Yhas, US 4226889. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The reference application claims an oral care product comprising a rheological solid composition comprising a crystallizing agent, a suspension agent, an active agent, and an aqueous phase (claim 1). Sodium stearate, sodium myristate, and sodium palmitate are claimed metal salt fatty acid crystallizing agents (claims 8-12). The crystallizing agent is present in the same amount (claim 12). The properties appear to be the same with identical or overlapping ranges. 
The reference application does not expressly teach the aqueous phase in an amount of greater than 90 wt%. 
The teachings of Yhas enumerated above cures this deficiency. Yhas teaches active agents including antibacterial and/or antifungal agents (Yhas, e.g., claim 3).
It would have been obvious before the effective filing date of the presently claimed invention to modify the proportion of water in the rheological solid compositions claimed by the reference application as suggested by Yhas to arrive at a composition having the desired solid consistency with a reasonable expectation of success. Since Yhas teaches the proportions of water and sodium stearate gelling agent are effective to achieve solid desired by reference application, one skilled in the art would have found it obvious to optimize the amount of water in the compositions of the reference application within the ranges suggested in Yhas with a reasonable expectation of success. 
The reference application does not expressly teach acetaminophen. However, Cody teaches acetaminophen as an active agent for delivery with a gelled vehicle similar to that of the reference application. 
It would have been obvious before the effective filing date of the presently claimed invention to modify a composition claimed by the reference application by selecting acetaminophen as the active with a reasonable expectation of success. One skilled in the art would view this modification as the substitution of one known active agent that active generically claimed by the reference application to achieve predictable results. 
Accordingly, the subject matter of claims 1-20 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claim(s) 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-23 of U.S. Application No./Patent No. 17225218 in view of Cody, US 5916590 in view of Yhas, US 4226889. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The reference application claims an oral care product comprising a rheological solid composition comprising a crystallizing agent, a suspension agent, an active agent, and an aqueous phase (claim 1). Sodium stearate, sodium myristate, and sodium palmitate are claimed metal salt fatty acid crystallizing agents (claims 3-6). The crystallizing agent is present in the same amount (claim 5). The properties appear to be the same with identical or overlapping ranges. 
The reference application does not expressly teach the aqueous phase in an amount of greater than 90 wt%. 
The teachings of Yhas enumerated above cures this deficiency. 
It would have been obvious before the effective filing date of the presently claimed invention to modify the proportion of water in the rheological solid compositions claimed by the reference application as suggested by Yhas to arrive at a composition having the desired solid consistency with a reasonable expectation of success. Since Yhas teaches the proportions of water and sodium stearate gelling agent are effective to achieve solid desired by reference application, one skilled in the art would have found it obvious to optimize the amount of water in the compositions of the reference application within the ranges suggested in Yhas with a reasonable expectation of success. 
The reference application does not expressly teach acetaminophen. However, Cody teaches acetaminophen as an active agent for delivery with a gelled vehicle similar to that of the reference application. 
It would have been obvious before the effective filing date of the presently claimed invention to modify a composition claimed by the reference application by selecting acetaminophen as the active with a reasonable expectation of success. One skilled in the art would view this modification as the substitution of one known active agent that active generically claimed by the reference application to achieve predictable results. 
Accordingly, the subject matter of claims 1-20 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615